 Case: 4:20-cv-01255-DDN Doc. #: 47 Filed: 03/25/21 Page: 1 of 3 PageID #: 206




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ERB LEGAL INVESTMENTS, LLC,                    )
                                               )
       Plaintiff/Counterclaim Defendant        )       Case No. 4:20 CV 1255 DDN
                                               )
v.                                             )
                                               )
QUINTESSA MARKETING, LLC                       )
                                               )
       Defendant/Counterclaim Plaintiff.       )

            QUINTESSA, LLC’S ANSWER AND AFFIRMATIVE DEFENSES TO
                ERB LEGAL INVESTMENTS, LLC’S COUNTERCLAIMS

       COMES NOW Quintessa, LLC, d/b/a Quintessa Marketing, LLC (“Quintessa”), by and

through its undersigned counsel, Behr, McCarter & Potter, P.C., and for its Answer to ERB Legal

Investments, LLC’s (“ERB”) Counterclaims [Doc. #41], states as follows:

                          COUNTERCLAIM #1 – ABUSE OF PROCESS

       1.        Quintessa restates and incorporates by reference each of the respective responses

to all prior paragraphs contained within its Answer [Doc. # 12] as if fully set forth herein.

       2.        Quintessa denies the allegations of paragraph 2.

       3.        Quintessa denies the allegations of paragraph 3.

       4.        Quintessa denies the allegations of paragraph 4.

       5.        Quintessa denies the allegations of paragraph 5.

       6.        Quintessa denies the allegations of paragraph 6.

       WHEREFORE, Quintessa respectfully requests that this Honorable Court dismiss with

prejudice ERB’s Counterclaim I, award Quintessa its Court costs incurred herein, and grant

Quintessa any further relief that this Honorable Court deems just and proper under the

circumstances.

                                                   1
 Case: 4:20-cv-01255-DDN Doc. #: 47 Filed: 03/25/21 Page: 2 of 3 PageID #: 207




                             COUNTERCLAIM #2 – CONVERSION

       1.        Quintessa restates and incorporates by reference each of the respective responses

to all prior paragraphs contained within its Answer [Doc. # 12] as if fully set forth herein.

       2.        Quintessa denies the allegation of paragraph 2.

       3.        Quintessa denies the allegations of paragraph 3.

       4.        Quintessa denies the allegations of paragraph 4.

       5.        Quintessa denies the allegations of paragraph 5.

       6.        Quintessa denies the allegations of paragraph 6.

       7.        Quintessa denies the allegations of paragraph 7.

       WHEREFORE, Quintessa respectfully requests that this Honorable Court dismiss with

prejudice ERB’s Counterclaim II, award Quintessa its Court costs incurred herein, and grant

Quintessa any further relief that this Honorable Court deems just and proper under the

circumstances.

                                   AFFIRMATIVE DEFENSES

       By way of further answer and as affirmative defenses, Quintessa states as follows:

       1.        ERB’s request for remedy under a theory of conversion is barred by the economic

loss doctrine as ERB is seeking to recover in tort for alleged economic losses that are contractual

in nature.

       2.        ERB failed to plead with particularity the circumstances constituting abuse of

process in accordance with USCS Fed Rules Civ Proc R 9(b).

       3.        ERB’s Counterclaims are barred or must be reduced by the doctrine(s) of set-off,

offset, and/or recoupment.

       4.        ERB’s Counterclaims are barred by the doctrines of laches, estoppel, and unclean



                                                  2
 Case: 4:20-cv-01255-DDN Doc. #: 47 Filed: 03/25/21 Page: 3 of 3 PageID #: 208




hands.

         5.       ERB’s recovery, if any, must be offset by its failure to reasonably mitigate its

alleged losses.

         Quintessa reserves the right to supplement its affirmative defenses hereinafter with proper

leave of this Honorable Court.

         WHEREFORE, Quintessa, LLC, having fully answered ERB’s Counterclaims, respectfully

requests that this Honorable Court dismiss ERB’s Counterclaims with prejudice, for an award of costs

incurred herein, and for any other and further relief that this Court deems just and proper under the

circumstances.



                                                  Respectfully Submitted:

                                                  BEHR, McCARTER & POTTER, P.C.

                                                  By:       /s/ Ryan M. Hyde
                                                        W. Dudley McCarter, #24939MO
                                                        Joseph T. Neely, #72610MO
                                                        Ryan M. Hyde, #63904MO
                                                        7777 Bonhomme Avenue, Suite 1400
                                                        St. Louis, MO 63105
                                                        Telephone: (314) 862-3800
                                                        Facsimile: (314) 862-3953
                                                        Email: dmccarter@bmplaw.com
                                                        Email: jneely@bmplaw.com
                                                        Email: rhyde@bmplaw.com
                                                        Attorneys for Quintessa, LLC

                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing filed electronically with the Clerk of the Court
on March 25th, 2021, to be served by operation of the Court’s electronic filing system upon all
parties through their counsel registered with CM/ECF.

                                                                    /s/ Ryan M. Hyde




                                                  3
